Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed March 23, 2021 has been entered.  Claims 1-4, 7, 8, 10-12, 33, and 35-49 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 8, 10-12, 33, and 35-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is insufficient support for the amended limitation “a motorized drive system disposed in a handle and coupled to the intraluminal member, the motorized drive system comprising a motor control and driver circuit and motor, wherein the motorized drive system is actuated by a trigger in the handle” as recited in claims 1, 33, and 42.
The disclosure provides support for an embodiment having a motor disposed in the handle and actuated by a trigger on the handle (Figs 1 and 2A).  However, in embodiments further disclosing a motor control and driver circuit (embodiments of Figures 3-5), the disclosure does not provide specific support the motor control and driver circuit are additionally disposed within the handle or that the trigger is disposed on the handle in embodiments further comprising the motor control and driver circuit.
Claims 2-4, 7, 8, 10-12, 35-41, and 43-49 are rejected due to their dependency on claims 1, 33, and 42.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 40, 41, 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the intraluminal member comprises “…a sheath comprising external markings…”.  However, claim 1 has been amended to recite “…wherein the intraluminal member comprises a sheath and a wire disposed within the sheath…”.  Thus, a sheath has already been introduced and it is unclear if claim 11 is further defining the sheath of claim 1 or introducing a second sheath.  For the purpose of examination, claim 11 is interpreted as further defining the sheath of claim 1.  Claim 12 is rejected due to its dependency on claim 11.
Claim 40 recites the intraluminal member comprises “…a sheath comprising external markings…”.  However, claim 33 has been amended to recite “…wherein the intraluminal member comprises a sheath and a wire disposed within the sheath…”.  Thus, a sheath has already been introduced and it is unclear if claim 40 is further defining the sheath of claim 33 or introducing a second sheath.  For the purpose of examination, claim 40 is interpreted as further defining the sheath of claim 33.  Claim 41 is rejected due to its dependency on claim 40.
Claim 48 recites the intraluminal member comprises “…a sheath comprising external markings…”.  However, claim 42 has been amended to recite “…wherein the intraluminal member comprises a sheath and a wire disposed within the sheath…”.  Thus, a sheath has already been introduced and it is unclear if claim 48 is further defining the sheath of claim 42 or introducing a second sheath.  For the purpose of examination, claim 48 is interpreted as further defining the sheath of claim 42.  Claim 49 is rejected due to its dependency on claim 48.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42-43, 46, and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215, hereinafter “Shiber”) in view of Chechelski et al. (US 2007/0239140, hereinafter “Chechelski”) and Krause et al. (US 2008/0262476, hereinafter “Krause”).  Shiber discloses the invention substantially as claimed including a vascular treatment apparatus for vascular ablation (abstract; tip rotates within vessel and is fully capable of being used for vascular ablation as discussed below), comprising: 
an elongated intraluminal member or wire shaped and dimensioned for passage through blood vessels of a subject (Fig 1), wherein the intraluminal member comprises a sheath (12) and a wire (18/19) disposed within the sheath (col 2, ll 49-64), wherein a distal end (19) of the wire is slidable within the sheath (12) such that the distal end of the wire is extendable beyond a distal end of the sheath (Fig 1; effective diameter of distal end of the offset wire can be adjusted by moving the wire into or out of the flexible-tube/sheath – col 6, ll 29-40, Figs 8-9 and 12-13), wherein the distal end of the wire is axially offset from the sheath when extended (Figs 1, 8; col 2, ln 65-col 3, ln 6) and is configured to scrape and damage an inner wall of a blood vessel (the distal end of the wire rotates at effective diameter 51 and thus is fully capable of damaging an inner wall of a blood vessel when the distal end of the wire rotates against the wall of the blood vessel; for example the wire being moved toward the vessel wall and/or the wire being used in a blood vessel having a diameter equal to or less than the effective diameter 51); and 
	a motorized drive system comprising a reversible motor (17) disposed in a handle (21) and coupled to the intraluminal member (col 2, ll 49-53; col 3, ll 7-9) rotates the wire (18/19) in a first direction, and periodically changes the direction of rotation of the wire to perform rotational oscillation by periodically changing a direction of rotation of the motorized drive system (col 4, ln 48-col 5, ln 8; “Optionally, the motor can be periodically, manually or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator.” – col 5, ll 4-7), 
	and wherein the rotational oscillation of the wire scrapes and damages the inner wall of the blood vessel (the distal end of the wire rotates at effective diameter 51 and thus is fully capable of scraping and damaging an inner wall of a blood vessel when the distal end of the wire rotates against the wall of the blood vessel; for example the wire being moved toward the vessel wall and/or the wire being used in a blood vessel having a diameter equal to or less than the effective diameter 51) and inhibits entanglement of the wire with the inner wall of the blood vessel (by reversing direction of rotation - col 5, ll 4-7).

	Chechelski discloses a vascular treatment apparatus (Fig 1), comprising: an elongated intraluminal member (occlusion crossing device 12, including distal tip 48 for creating a passageway or enlarging a passageway through an occlusion or stenosis within the vessel lumen – para [0030]) shaped and dimensioned for passage through blood vessels of a subject (Fig 2) and fully capable of scraping and damaging an inner wall of a blood vessel if oriented toward the wall of a vessel by a user; and a motorized drive system (Fig 3) coupled to the intraluminal member, similar to Shiber.  Chechelski teaches the motorized drive system comprises a programmable motor control and driver circuit (control unit 14 including oscillation system 58 and processor 54) and a reversible motor (56) to rotate the intraluminal member or portion thereof in a first direction, and periodically change the direction of rotation of the intraluminal member or portion thereof to perform rotational oscillation by periodically changing a direction of rotation of the motorized drive system and reversible motor (para [0036-0037]).  Chechelski further discloses “It will be appreciated that the control unit may optionally be positioned with the drive motor within the handle component of the device” (para [0010]) wherein the motorized drive system is actuated by a trigger on the handle (1) (Fig 1).  
Chechelski teaches the periodic changing of the direction of rotation of the intraluminal member (oscillation) or portion thereof occurs at defined time intervals that are predefined in a program of the motor control and driver circuit (para [0031] – “Typically, the drive shaft 18 may be oscillated so that it changes polarity after a period of time.”; para [0032] – “Generally, oscillation and/or reciprocation 50, 52 movement of the drive shaft 18 are carried out by a drive motor within the device handle 20”, as an alternative to manual oscillation; para [0036] – “The 
Alternatively, Krause discloses a similar treatment apparatus comprising an elongated rotatable member and a motorized drive system for rotating the elongated member, wherein Krause explicitly teaches the user can program oscillation mode settings based on a desire time period or a set number of revolutions (para [0082]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shiber such that the motorized drive system comprised a motor control and driver circuit capable of programming a predefined time interval and automatically changing the direction of rotation of the motor when the predefined time interval has passed for the purpose of automatically achieving the function of reversing the direction of rotation of the motor for the purpose of automating the oscillation and since Shiber teaches the motor may be “periodically, manually or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator” (col 5, ll 4-7). 
	
Claims 1, 2, 7, 8, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215) in view of and Chechelski (US 2007/0239140), Krause (US 2008/0262476), and Guthrie et al. (US 5,910,956, hereinafter “Guthrie”).  
	Regarding claims 1, 2, 7, 8, Shiber discloses the invention substantially as claimed including a vascular treatment apparatus for vascular ablation (abstract; tip rotates within vessel and is fully capable of being used for vascular ablation as discussed below), comprising: 
	an elongated intraluminal member shaped and dimensioned for passage through blood vessels of a subject (Fig 1), wherein the intraluminal member comprises a sheath (12) and a wire (18/19) disposed within the sheath (col 2, ll 49-64), wherein a distal end (19) of the wire is 
	a motorized drive system comprising a reversible motor (17) disposed in a handle (21) and coupled to the intraluminal member (col 2, ll 49-53; col 3, ll 7-9) rotates the wire (18/19) in a first direction, and periodically changes the direction of rotation of the wire to perform rotational oscillation by periodically changing a direction of rotation of the motorized drive system (col 4, ln 48-col 5, ln 8; “Optionally, the motor can be periodically, manually or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator.” – col 5, ll 4-7), 
	and wherein the rotational oscillation of the wire scrapes and damages the inner wall of the blood vessel (the distal end of the wire rotates at effective diameter 51 and thus is fully capable of scraping and damaging an inner wall of a blood vessel when the distal end of the wire rotates against the wall of the blood vessel; for example the wire being moved toward the vessel wall and/or the wire being used in a blood vessel having a diameter equal to or less than the effective diameter 51) and inhibits entanglement of the wire with the inner wall of the blood vessel (by reversing direction of rotation - col 5, ll 4-7).
	However, Shiber fails to disclose the motorized drive system comprises a motor control and driver circuit actuated by a trigger on the handle and the periodic changing of the direction of rotation of the wire occurs at random time intervals that are predefined in a program of the 
	Chechelski discloses a vascular treatment apparatus (Fig 1), comprising: an elongated intraluminal member (occlusion crossing device 12, including distal tip 48 for creating a passageway or enlarging a passageway through an occlusion or stenosis within the vessel lumen – para [0030]) shaped and dimensioned for passage through blood vessels of a subject (Fig 2) and fully capable of scraping and damaging an inner wall of a blood vessel if oriented toward the wall of a vessel by a user; and a motorized drive system (Fig 3) coupled to the intraluminal member, similar to Shiber.  Chechelski teaches the motorized drive system comprises a programmable motor control and driver circuit (control unit 14 including oscillation system 58 and processor 54) and a reversible motor (56) to rotate the intraluminal member or portion thereof in a first direction, and periodically change the direction of rotation of the intraluminal member or portion thereof to perform rotational oscillation by periodically changing a direction of rotation of the motorized drive system and reversible motor (para [0036-0037]).  Chechelski further discloses “It will be appreciated that the control unit may optionally be positioned with the drive motor within the handle component of the device” (para [0010]) wherein the motorized drive system is actuated by a trigger on the handle (1) (Fig 1).  
Chechelski teaches the periodic changing of the direction of rotation of the intraluminal member (oscillation) or portion thereof occurs at defined time intervals that are predefined in a program of the motor control and driver circuit (para [0031] – “Typically, the drive shaft 18 may be oscillated so that it changes polarity after a period of time.”; para [0032] – “Generally, oscillation and/or reciprocation 50, 52 movement of the drive shaft 18 are carried out by a drive motor within the device handle 20”, as an alternative to manual oscillation; para [0036] – “The electronic circuitry in the control unit 14, as for example the oscillation system 58, controls activation of the motor 56 to oscillate (e.g. polarity, period, time)”, “For example, the oscillation system 58 may control the output of the oscillation mode 50 of +/- and -/+ 0.7 seconds in each 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shiber such that the motorized drive system comprised a motor control and driver circuit capable of programming a predefined time interval and automatically changing the direction of rotation of the motor when the predefined time interval has passed for the purpose of automatically achieving the function of reversing the direction of rotation of the motor for the purpose of automating the oscillation and since Shiber teaches the motor may be “periodically, manually or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator” (col 5, ll 4-7). 
However, Chechelski and Krause fail to disclose the periodic changing of the direction of rotation of the intraluminal member or portion thereof occurs at random time intervals that are predefined in a program of the motor control and driver circuit.  Chechelski teaches the period of time for the oscillation may vary within a range of 0.2 seconds to about 5 seconds (para [0031]).  Chechelski teaches the oscillation may be programmed and carried out by the drive motor or a physician may manually oscillate the intraluminal member (para [0032]).  Furthermore, Chechelski teaches oscillations may be in a range from about 3600 degrees to about 360,000 degrees (para [0031]).  Guthrie teaches a program for generating a random time interval for use in a variety of different computer algorithms (Fig 1; col 2, ll 22-32; col 3, ll 3-15).  Krause discloses a similar treatment apparatus comprising an elongated rotatable member and a motorized drive system for rotating the elongated member, wherein Krause explicitly teaches the user can program oscillation mode settings based on a desired time period or a set number of revolutions (para [0082]).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to try further modifying Shiber such that 
Regarding claim 10, Chechelski teaches the motorized drive system is configured to reverse the direction of rotation when a load threshold is reached or exceeded (para [0037, 0046]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Shiber such that motorized drive system was configured to reverse the direction of rotation when a load threshold was reached or exceeded for the purpose of “keeping the motor within an acceptable operating range and therefore avoid conditions, for example, where the drive shaft becomes immobilized or passes outside of the lumen” (para [0046] of Chechelski). 

Claims 33, 35, 38, and 39,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215) in view of and Chechelski (US 2007/0239140), and Krause (US 2008/0262476).  
	Shiber discloses the invention substantially as claimed including a vascular treatment apparatus for vascular ablation (abstract; tip rotates within vessel and is fully capable of being used for vascular ablation as discussed below), comprising: 
	an elongated intraluminal member shaped and dimensioned for passage through blood vessels of a subject (Fig 1), wherein the intraluminal member comprises a sheath (12) and a wire (18/19) disposed within the sheath (col 2, ll 49-64), wherein a distal end (19) of the wire is slidable within the sheath (12) such that the distal end of the wire is extendable beyond a distal 
	a motorized drive system comprising a reversible motor (17) disposed in a handle (21) and coupled to the intraluminal member (col 2, ll 49-53; col 3, ll 7-9) rotates the wire (18/19) in a first direction, and periodically changes the direction of rotation of the wire to perform rotational oscillation by periodically changing a direction of rotation of the motorized drive system (col 4, ln 48-col 5, ln 8; “Optionally, the motor can be periodically, manually or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator.” – col 5, ll 4-7), 
	and wherein the rotational oscillation of the wire scrapes and damages the inner wall of the blood vessel (the distal end of the wire rotates at effective diameter 51 and thus is fully capable of scraping and damaging an inner wall of a blood vessel when the distal end of the wire rotates against the wall of the blood vessel; for example the wire being moved toward the vessel wall and/or the wire being used in a blood vessel having a diameter equal to or less than the effective diameter 51) and inhibits entanglement of the wire with the inner wall of the blood vessel (by reversing direction of rotation - col 5, ll 4-7).
	However, Shiber fails to disclose the motorized drive system comprises a motor control and driver circuit actuated by a trigger on the handle and the periodic changing of the direction of rotation of the wire occurs at intervals that are predefined in a program of the motor control 
	Chechelski discloses a vascular treatment apparatus (Fig 1), comprising: an elongated intraluminal member (occlusion crossing device 12, including distal tip 48 for creating a passageway or enlarging a passageway through an occlusion or stenosis within the vessel lumen – para [0030]) shaped and dimensioned for passage through blood vessels of a subject (Fig 2) and fully capable of scraping and damaging an inner wall of a blood vessel if oriented toward the wall of a vessel by a user; and a motorized drive system (Fig 3) coupled to the intraluminal member, similar to Shiber.  Chechelski teaches the motorized drive system comprises a programmable motor control and driver circuit (control unit 14 including oscillation system 58 and processor 54) and a reversible motor (56) to rotate the intraluminal member or portion thereof in a first direction, and periodically change the direction of rotation of the intraluminal member or portion thereof to perform rotational oscillation by periodically changing a direction of rotation of the motorized drive system and reversible motor (para [0036-0037]).  Chechelski further discloses “It will be appreciated that the control unit may optionally be positioned with the drive motor within the handle component of the device” (para [0010]) wherein the motorized drive system is actuated by a trigger on the handle (1) (Fig 1).  
Chechelski teaches the periodic changing of the direction of rotation of the intraluminal member (oscillation) or portion thereof occurs at defined time intervals that are predefined in a program of the motor control and driver circuit (para [0031] – “Typically, the drive shaft 18 may be oscillated so that it changes polarity after a period of time.”; para [0032] – “Generally, oscillation and/or reciprocation 50, 52 movement of the drive shaft 18 are carried out by a drive motor within the device handle 20”, as an alternative to manual oscillation; para [0036] – “The electronic circuitry in the control unit 14, as for example the oscillation system 58, controls activation of the motor 56 to oscillate (e.g. polarity, period, time)”, “For example, the oscillation 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shiber such that the motorized drive system comprised a motor control and driver circuit capable of programming a predefined interval and automatically changing the direction of rotation of the motor when the predefined interval has passed for the purpose of automatically achieving the function of reversing the direction of rotation of the motor for the purpose of automating the oscillation and since Shiber teaches the motor may be “periodically, manually or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator” (col 5, ll 4-7). 
However, Chechelski fails to disclose the periodic changing of the direction of rotation of the intraluminal member or portion thereof occurs after a set number of rotations or fraction thereof that are predefined in a program of the motor control and driver circuit.  Chechelski teaches the period of time for the oscillation may vary within a range of 0.2 seconds to about 5 seconds (para [0031]).  Furthermore, Chechelski teaches oscillations may be in a range from about 3600 degrees to about 360,000 degrees (para [0031]).  Krause discloses a similar treatment apparatus comprising an elongated rotatable member and a motorized drive system for rotating the elongated member, wherein Krause explicitly teaches the user can program oscillation mode settings based on a desired time period or a set number of revolutions (para [0082]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Shiber such that oscillation was programmed to occur after a set number of rotations for the purpose of automating the oscillation as taught by Krause and in an attempt to provide an improved vascular treatment apparatus as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable . 


Claims 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215), Chechelski (US 2007/0239140), Krause (US 2008/0262476), and Guthrie (US 5,910,956), as applied to claim 1 above, further in view of Kiester (US 2004/0147934, hereinafter “Kiester”).  	
	Regarding claim 3, Shiber discloses the invention substantially as claimed as shown above, but fails to disclose the motorized drive system comprises a kinematic chain.  Kiester teaches a rotating and/or oscillating surgical device (para [0021]) comprising a kinematic chain (para [0017], [0021]-[0027] and [0040]-[0048]; Figs. 6A-6D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the drive system of Shiber with the drive system having the kinematic chain, as taught by Kiester, since they are known equivalents for performing the same function of rotating and/or oscillating the intraluminal member during surgical treatment. The substitution of one known element for another would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution would have yielded predictable results. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 4, Shiber discloses the invention substantially as claimed as shown above, but fails to disclose the motorized drive system comprises a gearbox.  Kiester teaches a rotating and/or oscillating surgical device (para [0017]) comprising a gearbox (para [0017]; [0022]-[0026]; [0040]-[0048]; Figs. 4-5C and 7-8C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the drive system of Shiber with the drive system having the gearbox, as taught by Kiester, since they are known .

Claims 36, 37, 44, and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215), Chechelski (US 2007/0239140), and Krause (US 2008/0262476), as applied to claims 33 and 42 above, further in view of Kiester (US 2004/0147934).  	
	Regarding claims 36 and 44, Shiber discloses the invention substantially as claimed as shown above, but fails to disclose the motorized drive system comprises a kinematic chain.  Kiester teaches a rotating and/or oscillating surgical device (para [0021]) comprising a kinematic chain (para [0017], [0021]-[0027] and [0040]-[0048]; Figs. 6A-6D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the drive system of Shiber with the drive system having the kinematic chain, as taught by Kiester, since they are known equivalents for performing the same function of rotating and/or oscillating the intraluminal member during surgical treatment. The substitution of one known element for another would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution would have yielded predictable results. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claims 37 and 45, Shiber discloses the invention substantially as claimed as shown above, but fails to disclose the motorized drive system comprises a gearbox.  Kiester teaches a rotating and/or oscillating surgical device (para [0017]) comprising a gearbox (para [0017]; [0022]-[0026]; [0040]-[0048]; Figs. 4-5C and 7-8C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the drive system of Shiber with the drive system having the gearbox, as taught by Kiester, since they are 

Claims 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Shiber (US 6,482,215), Chechelski (US 2007/0239140), Guthrie (US 5,910,956) and Krause (US 2008/0262476), as applied to claim 1 above, further in view of Tal (US 2009/0270889, hereinafter “Tal”).  
	Regarding claim 11, Shiber discloses the invention substantially as claimed, as shown above.  However, Shiber fails to disclose the sheath (12) comprises external markings as claimed.  Tal discloses a similar vascular treatment apparatus comprising a sheath (32) and wire (33) with a vein wall disruptor (para [0023, 0014]) and teaches “The sheath 32 may also include external markings at regular intervals which may guide the user to monitor the insertion or removal speed of the device 10” (para [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Shiber such that the sheath comprised external markings configured to provide feedback of insertion or removal speed of the sheath, as taught by Tal, for the purpose of giving the user more control over the delivery and use of the device. 
	Regarding claim 12, Shiber discloses the invention substantially as claimed as shown above, including a fluid channel for introducing fluids from a proximal port (15) to a distal end of the device (Fig 1; col 2, ll 44-46).  However, Shiber fails to disclose introducing a source of sclerosant through the fluid channel.  Tal discloses a similar vascular treatment apparatus comprising an elongated intraluminal member shaped and dimensioned for passage through blood vessels of a subject, wherein the intraluminal member is rotated and oscillated within the vessel for ablating blood vessels and for treating thrombosis (abstract; para [0014-0015]). Tal 

Claims 40, 41, 48, and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Shiber (US 6,482,215), Chechelski (US 2007/0239140), and Krause (US 2008/0262476), as applied to claims 33 and 42 above, further in view of Tal (US 2009/0270889, hereinafter “Tal”).  
	Regarding claims 40 and 48, Shiber discloses the invention substantially as claimed, as shown above.  However, Shiber fails to disclose the sheath (12) comprises external markings as claimed.  Tal discloses a similar vascular treatment apparatus comprising a sheath (32) and wire (33) with a vein wall disruptor (para [0023, 0014]) and teaches “The sheath 32 may also include external markings at regular intervals which may guide the user to monitor the insertion or removal speed of the device 10” (para [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Shiber such that the sheath comprised external markings configured to provide feedback of insertion or removal speed of the sheath, as taught by Tal, for the purpose of giving the user more control over the delivery and use of the device. 
	Regarding claims 41 and 49, Shiber discloses the invention substantially as claimed as shown above, including a fluid channel for introducing fluids from a proximal port (15) to a distal end of the device (Fig 1; col 2, ll 44-46).  However, Shiber fails to disclose introducing a source .  

Response to Arguments
Applicant’s arguments, see amendment, filed March 23, 2021, with respect to the rejection(s) of claim(s) 1-4, 7, 8, 10-12, 33, and 35-49 under Chechelski et al. (US 2007/0239140) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Chechelski fails to disclose a distal end of the wire is slidable within the sheath such that the distal end of the wire is extendable beyond a distal end of the sheath and that the distal end of the wire is axially offset from the sheath when extended.  However, upon further consideration, a new ground(s) of rejection is made in view of Shiber (US 6,482,215), first cited the 6/28/2019 Office Action.
It is noted Applicant additionally argues Chechelski is directed towards a controller system for crossing an occlusion or stenosis while the claimed apparatus utilizes rotational oscillation to scrape and damage the inner wall of the blood vessel for vascular ablation.  A recitation of the intended use of the claimed invention must result in a structural difference 
Furthermore, it is noted Applicant argues it would not be obvious to modify Chechelski, who teaches crossing an occlusion or stenosis, in view of Tal, who teaches scraping and damaging blood vessels for vascular ablation, “because they are directed at significantly different methods of operation and treatment”.  The Examiner respectfully disagrees and notes both Chechelski and Tal are directed toward rotating an intraluminal member within the blood vessel to scrape tissue or material within the vessel, but with different modes of operation.  Tal teaches “A vascular treatment device may be used for ablating blood vessels, such as varicose veins, and for treating thrombosis by macerating a clot and injecting a thrombolytic drug, among other uses”. (para [0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771